Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 6, 2015

                                       No. 04-14-00488-CV

                             IN THE INTEREST OF T.F., A Child,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-PA-02356
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
        This is an appeal from a judgment terminating appellant mother’s parental rights.
Appellant’s court-appointed appellate counsel has filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. See In re RR, No. 04-03-00096-CV, 2003 WL 21157944 (Tex. App.—San
Antonio May 21, 2003, order) (holding that Anders procedures apply to appeals from orders
terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.
10, 2003, no pet.) (mem. op.). Counsel has informed appellant of her right to obtain and review
the record and file her own brief. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—
San Antonio July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.). Counsel provided appellant with a form for requesting the record and
instruction on filing same. See Kelly v. State, No. PD-0702-13, 2014 WL 2865901 (Tex. Crim.
App. June 25, 2014). Appellant did not file the form with this court or otherwise request the
record.

       If appellant desires to file a pro se brief, we order that she do so on or before February
5, 2015. If appellant files a timely pro se brief, appellee may file a responsive brief no later than
twenty days after appellant’s pro se brief is filed in this court. We further order the motion to
withdraw filed by appellant’s counsel held in abeyance pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant mother,
appellant father, and all counsel.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court